FINAL ORDER.
An answer and return has been filed in this cause by the defendant, wherein it is represented that the Secretary of State was unable to comply with the order heretofore made herein on October 3, 1936, requiring him to demand that the county clerks of the respective counties indicate on           18 the petition copies whether or not each signer is a duly registered voter; to give effect to the withdrawal petitions and eliminate from the initiative petitions, the signers of the withdrawal petitions whose identity is established as signers of the initiative petition; and to eliminate the names of the signers after whose names, and on the same line, no post office address appears; also those after whose name no street address appears, if the residence *Page 45 
as shown by the post office address can be so designated; for the reason that there was not sufficient time to comply with the order between the date the same was entered and the date the defendant was required to certify the proposed amendments to the respective county clerks of the state.
The defendant is therefore relieved from further proceedings relating to the order heretofore made. The writ is therefore made permanent. Such is the order.
ELIAS HANSEN, C.J., and FOLLAND, EPHRAIM HANSON, and WOLFE, JJ., concur.